OPINION — AG — (1) THE QUESTION OF WHETHER THE CERTIFICATE OF AUTHORITY ISSUED TO STATE TITLE AND TRUST COMPANY, PAULS VALLEY, OKLAHOMA ON MARCH 14, 1939, HAS BEEN TERMINATED, FORFEITED OR CANCELLED UNDER STATE LAW IS A FACTUAL ISSUE TO BE RESOLVED BY THE OKLAHOMA BANKING BOARD PURSUANT TO 6 O.S. 1980 Supp., 306 [6-306], PROCEEDINGS. (2) 6 O.S. 1980 Supp., 306 [6-306], IS CONTROLLING WITH RESPECT TO ALL APPLICATIONS FOR AUTHORITY TO ENGAGE IN THE TRUST COMPANY BUSINESS, INCLUDING THOSE ALLEGING CORPORATE CHARTERS OR CERTIFICATES OF AUTHORITY OBTAINED PRIOR TO THE EFFECTIVE DATE OF THE OKLAHOMA BANKING CODE ; AND NO PERSON MAY ENGAGE IN THE TRUST COMPANY BUSINESS WITHOUT OBTAINING A CERTIFICATE OF AUTHORITY FROM THE BANKING BOARD. (3) AUTHORITY IS CONFERRED ON THE OKLAHOMA BANKING BOARD AND THE STATE BANKING COMMISSIONER TO GRANT A CERTIFICATE OF AUTHORITY TO ENGAGE OR REENGAGE IN THE TRUST COMPANY BUSINESS BY 6 O.S. 1981 301 [6-301] ET SEQ., AND SUCH AUTHORITY MUST BE EXERCISED IN STRICT COMPLIANCE WITH THE PROCEDURES PROVIDED IN 6 O.S. 1971 306 [6-306] CITE: 6 O.S. 1976 Supp., 102 [6-102](J), 6 O.S. 1975 Supp., 305 [6-305] (JOHN PAUL JOHNSON)  6 O.S. 305 [6-305](C), 6 O.S. 306 [6-306]